Citation Nr: 0016698	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain with degenerative disc disease.

2.  Entitlement to service connection for a left hip 
disability.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  By a decision entered in January 1998, the RO granted 
service connection for chronic lumbosacral strain with 
degenerative disc disease, and assigned a 20 percent 
evaluation therefor, effective from February 15, 1994.

2.  By a decision entered in March 1998, the RO denied 
service connection for a left hip disability.

3.  By a decision entered in May 1998, the RO continued the 
20 percent rating assigned for chronic lumbosacral strain 
with degenerative disc disease.

4.  The veteran perfected an appeal of the RO's March and May 
1998 decisions.

5.  The veteran died on January [redacted], 2000.

6.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that, if a claimant perfects an appeal to 
the Board of an adverse determination with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies before 
the appeal can be adjudicated, the determination appealed is 
rendered a nullity.  Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Lacking a viable underlying decision by the agency 
of original jurisdiction, the Board cannot proceed to 
adjudicate the appeal on the merits.  It does not have 
jurisdiction to do so.  Id. at 334.  38 U.S.C.A. §§ 7104(a) 
(West Supp. 1999); 38 C.F.R. § 20.1302 (1999).

In the present case, the record shows that the RO, by a 
decision entered in January 1998, granted service connection 
for chronic lumbosacral strain with degenerative disease, and 
assigned a 20 percent evaluation therefor, effective from 
February 15, 1994.  The record further shows that the RO 
denied service connection for a left hip disability by a 
decision entered in March 1998, that the RO thereafter 
continued the 20 percent evaluation assigned for chronic 
lumbosacral strain with degenerative disc disease by a 
decision entered in May 1998, and that the veteran perfected 
an appeal of these determinations.  Unfortunately, however, 
he died on January [redacted], 2000, before the Board had an 
opportunity to adjudicate his appeal.  Under applicable law, 
outlined above, his death operates to deprive the Board of 
jurisdiction to proceed to the merits of his claim.  The 
appeal must therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.



ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

